ORDER
PER CURIAM.
Casey Peebles (Movant) appeals the denial of a motion, without an evidentiary hearing, to vacate judgment and sentence under Rule 29.15 in the Circuit Court of St. Louis County. Movant was found guilty by a jury of first-degree burglary, Section 570.030, RSMo 2000, and stealing under $150, Section 570.030, RSMo 2000. Movant claims the motion court should have granted him an evidentiary hearing because his postconviction counsel failed to file a timely amended motion, and his trial counsel was ineffective for failing to call a witness to testify on his behalf at trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).